Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Among the closest prior art, previously applied Bellio et al. (US 5,463,921) as detailed in the last office action discloses an automated device for gripping and handling of cut material, which would be capable of gripping and handling a tread, that was considered to teach or render obvious the features of original claim 1 but does not additionally teach or render obvious an inflatable sleeve configured or operable as now defined in claim 1 as amended.  Albareda et al. (US 4,052,246) and Vickers (US 2,556,305) disclose an inflatable tube or bag for a conformable stitcher or clamp but not in an automated device for gripping and handling a tread with fixed and movable pricking assemblies, etc. configured and operable as claimed and there would be no reason or motivation to include such with a device as for example in Bellio et al.  None of the closest prior art, then, whether taken singly or in any combination would teach or render obvious an automated device for gripping and handling a tread for a tire, or an installation for moving a tread for a tire including such an automated device, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        


G. Knable
September 10, 2021